 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRISTAIN CROWDER,                                 No. 2:17-CV-1657-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court are defendants’ motions to dismiss and

19   for misjoinder (ECF No. 27 and 28).     On the court’s own motion, the scheduling conference set

20   for July 10, 2019, before the undersigned in Redding, California is vacated pending resolution of

21   defendants’ motions.

22                  IT IS SO ORDERED.

23

24   Dated: May 24, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
